Citation Nr: 1608778	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  08-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969, which included service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision that was issued in February 2007.  In July 2010, the Veteran testified before the undersigned Veterans Law Judge via videoconference.

These matters were previously before the Board in October 2010, at which time
they were remanded to associate with the Veteran's claims file his Social Security Administration (SSA) records; associate with the claims file records of his VA treatment; request that the Veteran to authorize VA to obtain relevant treatment records from various non-VA healthcare providers, including Dr. J. Karas, Dr. V. Palmisano, St. Jude Hospital, East Jefferson Hospital, and Garden Park Medical Center; provide an examination to determine the etiology of the Veteran's current left shoulder disorder; and readjudicate the claims on appeal.  The Board denied the Veteran's claims for service connection for a left shoulder disorder and a low back disorder in an October 2014 decision, and thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2015 Joint Motion for Remand (JMR), the Court remanded the Board's October 2014 decision for action consistent with the terms of the JMR.

In the October 2014 decision, the Board referred to the Agency of Original Jurisdiction (AOJ) the issue of an unaddressed October 2014 claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) that presumably pre-dates the award of a total schedular rating from 2012.  See October 2014 "Written Brief Presentation."  As the Board noted in October 2014, the particulars of that contention were not clear, but in any event, the matter is not properly before the Board at this time, and is referred to the AOJ for appropriate action.  38 C.F.R § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Under the terms of the JMR, the Board must remand the issues on appeal so that the AOJ may review in the first instance evidence that was associated with the claims file following the issuance of a September 2012 supplemental statement of the case; more particularly, the documents associated with the October 1, 2014 Written Brief Presentation, submitted by The American Legion.  

Further, the Board acknowledges the Veteran's February 2016 submission that VA did not make reasonable efforts to obtain relevant treatment records from non-VA physicians Drs. J. Karas and V. Palmisano.  Although the Veteran authorized VA to obtain these records by way of an authorization form (VA Form 21-4142, Authorization and Consent to Release Information) that was signed by the Veteran in June 2004 and received by VA in May 2005, a more current authorization should be sought.  In addition, while on remand, another effort should be made to obtain records of the Veteran's treatment at St. Jude Hospital, East Jefferson Hospital, and Garden Park Medical Center, as previously requested in the Board's 2010 Remand.

Thereafter, VA should obtain another medical opinion as to the etiology of the claimed conditions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, records of his relevant treatment by the following healthcare providers: Dr. J. Karas, Dr. V. Palmisano, St. Jude Hospital, East Jefferson Hospital, and Garden Park Medical Center.  Reasonable efforts must be made to obtain this information and all efforts to obtain this information, to include any negative responses, should be documented in the claims file.  Any additional relevant records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.

2.  After obtaining any additional records to the extent possible, obtain medical opinions regarding the nature and etiology of the Veteran's left shoulder and low back conditions, as requested below.  The clinician should review the entire claims file before providing the requested opinions and provide a complete rationale for any opinions offered.  If the clinician is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

Left Shoulder Condition

   (a) Identify any current left shoulder conditions.

   (b) State whether it is at least as likely as not that a current left shoulder condition had its onset in service, had its onset within one year of the Veteran's separation from service, or was otherwise caused by an in-service disease or injury.

   (c) State whether it is at least as likely as not that a current left shoulder condition was caused or aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD) or diabetes mellitus.  In providing the requested opinion, the clinician should specifically comment on medical articles and information that were submitted by the Veteran in October 2014 suggesting PTSD and diabetes mellitus may affect the development of physical disabilities.

      Low Back Condition

   (a) Identify any current low back conditions.

   (b) State whether it is at least as likely as not that a current low back condition had its onset in service, had its onset within one year of the Veteran's separation from service, or was otherwise caused by an in-service disease or injury.

   (c) State whether it is at least as likely as not that a current low back condition was caused or aggravated by the Veteran's service-connected PTSD or diabetes mellitus.  Again, in providing the requested opinion, the clinician should specifically comment on medical articles and information that were submitted by the Veteran in October 2014 and which appear to indicate that PTSD and diabetes mellitus may affect the development of physical disabilities.

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




